rTj ORIGINAL                                              08/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 22-0005


                                       PR 22-0005
                                                                        AUG 2 3 2022
                                                                      Bovven Greenwood
                                                                    Clerk of Supreme Court
 IN RE THE MOTION OF JULIE M. FIEDLER FOR                              State of Montana

 ADMISSION TO THE BAR OF THE STATE OF                                ORDER
 MONTANA



      Julie M. Fiedler has filed a motion for adrnission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Fiedler has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, Julie M. Fiedler may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this ?-71   ¶ay of August, 2022.


                                                             Chief Justice
    Justices




2